DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) and Species I (claim 8) in the reply filed on 25 May 2022 is acknowledged.  The traversal is on the grounds that all of the claims are so interrelated that a search of one group/species will reveal art for the others and thus no serious search burden would be imposed by searching all the claims.  This is not found persuasive because Applicant has not provided any objective evidence in support of this conclusion.  Additionally, it is noted that the instant Application was filed under 35 U.S.C. 372 and thus a requirement for restriction is proper when the invention or groups of inventions are not so linked so as to form a single inventive concept under PCT Rule 13.1.  In the instant case, the Examiner has established that there is no unity of invention shared between the indicated groups of inventions/species.  In light of the lack of a unity of invention, the indicated groups of inventions/species cannot reasonably be interpreted as being so linked so as to form a single inventive concept under PCT Rule 13.1.  For this reason, Applicant’s argument is not found persuasive. The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/18/2021, 1/26/2021, 3/5/2021, 4/14/2021, and 11/18/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seneker et al., US 2020/0207516 (“Seneker”).
Regarding claims 1, 5, and 8, Seneker discloses an aqueous coating composition for coating metal beverage cans wherein the coating composition comprises a polyester material [abstract, 0001, 0005, 0307, 0331, 0332, 0350, 0394, claim 1]. The polyester material is formed in part from a polyacid component comprising a Tg enhancing monomer which may be, inter alia, 2,5-furandicarboxylic acid [0013-0055]. The polyester material may comprise at least 50 mol% of the Tg enhancing monomer (i.e. the 2,5-furandicarboxylic acid)[0055].  As such, the teachings of Seneker reasonably encompasses embodiments in which the polyester material in the coating composition comprises 2,5-fuandicarboxylic acid in a range of amounts which reads on or renders obvious the range of amounts recited in claims 1 and 5.
Regarding claim 2, the polyester material may have a molecular weight in the range of from 10,000 to 250,000 [0109] which overlaps, and therefore renders obvious, the claimed range (see MPEP 2144.05).
Regarding claim 3, the polyester material may have Tg of from 50 °C to 120 °C [0067, 0068].
Regarding claim 4, Seneker does not teach or suggest that the polyester material of the disclosed coating composition is required to comprise terephthalic acid.  As such, Seneker reasonably teaches a coating composition wherein the polyester material does not comprise terephthalic acid.
Regarding claim 7, Seneker teaches curing the coating at a temperature of from 150 to 350 °C [0327] which encompasses, and therefore renders obvious, the claimed temperature range.
Regarding claims 10-12, Seneker teaches coating the internal surface of a metal beverage can with the disclosed coating composition wherein the coating has a thickness of from 4 to 6 µm [0331-0342].

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., WO 2018/114215 (“Yamamoto”)(previously cited).
Regarding claims 1, 5, and 8, Yamamoto discloses a coating composition comprising a water dispersed polyester resin formed from a diacid component and a diol component wherein 100 mol% of the acid component may be 2,5-furandicarboxylic acid (2.5-FDCA) [abstract, claims 1 and 11-13]. The diol component may be a C2 alkanediol (i.e. ethylene glycol) [abstract, 0039]. Given that 100 mol% of the acid component may be 2,5-FDCA and the diol component may be ethylene glycol (i.e. a low molecular weight diol), it is clear that the polyester resin may comprise more than 40 wt% of furan-groups in the backbone. Since the composition comprises a polyester resin dispersed in water it comprises water a liquid carrier and is an aqueous coating composition.
While Yamamoto et al. does not teach using the composition to coat a food or beverage container, this is merely an intended use and does not differentiate the claimed composition from the composition of Yamamoto (see MPEP 2111.02 II).
Regarding claim 2, the polyester resin may have a molecular weight of from 5,000 to 100,000 [0078] which renders obvious the claimed molecular weight range.
Regarding claim 3, Yamamoto teaches several examples of the polyester resin which comprise more than 5 wt% of 2,5-FDCA and have a glass transition temperature (Tg) of which falls within the claimed range [0132, 0134, 0136]. 
Regarding claim 4, since the diacid component of the polyester resin may comprise 100 wt% of 2,5-FDCA the resin may be free of terephthalic acid.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seneker as applied to claim 1 above, and further in view of Oda, JP 2014/055204 (“Oda”)(machine translation provided herewith).
Regarding claim 6, as is described above for claim 1, Seneker teaches a coating composition for metal packaging which meets the limitations of claim 1. Additionally, Seneker teaches that the coating composition may be applied to a substrate via roll coating [0341]. Seneker is silent regarding the viscosity of the coating composition at 25 °C.
Oda discloses an aqueous coating composition for use in coating metal food and beverage packaging [abstract, 0001, 0069]. Oda teaches setting the viscosity of the coating composition so as to be within 20 to 100 mPa•s when at a shear rate of 1000s-1 in order to ensure that the amount of coating composition that is transferred between rolls is sufficient to produce a film having processability and wear resistance [0017].
Seneker and Oda are both directed towards aqueous coating compositions for coating metal food and beverage packaging wherein the composition may be applied by roll coating.  In light of the teachings of Oda it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have adjusted the viscosity of the coating composition of Seneker so as to be within the range of from 20 to 100 mPa•s at a shear rate of 1000s-1 in order to ensure that the amount of coating composition that is transferred between rolls is sufficient to produce a film having processability and wear resistance.  The viscosity of the resulting coating composition would have rendered obvious the claimed viscosity range.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2017/0129994 to Sipos et al. – teaches that 2,5-FDCA based aromatic polyesters constitute an advantageous alternative as these polyesters exhibit mechanical, optical, and thermal properties similar to those of PET [0006].

· US 2013/0171397 to Ghosh et al. – teaches replacing terephthalic acid in polyesters with 2,5-FDCA in order to avoid the use of petrochemicals [abstract, 0003, 0014].

· WO 2016/073711 to Han et al. – discloses a beverage can coating composition comprising a first and second polyester resin components and a solvent (abstract, page 21 lines 11-14, page 25 lines 7-26).  The first and second polyester resin components may each comprise terephthalic acid (page 6 lines 18-25, page 12 lines 1-5, page 15 lines 24-26).  The second polyester component has a molecular weight of at least 6,100 Da and a Tg of about 80 °C (page 15 lines 27-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782